In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered April 11, 2002, which denied his motion, in effect, for leave to reargue a prior motion to restore the action, which was denied in an order of the same court, entered December 7, 2001.
Ordered that the appeal is dismissed, with costs.
The plaintiff’s motion, denominated as one for leave to renew and reargue the prior motion, was not based on new facts which were unavailable at the time of the original motion. Therefore, the motion was actually one for leave to reargue, the denial of which is not appealable (see Lopez v Lincoln Appliances, Bedding & Furniture, 300 AD2d 451; Aloi v Silipo Welding, 293 AD2d 504, 505; Quinn v Menzel, 282 AD2d 513). Feuerstein, J.P., Goldstein, H. Miller and Rivera, JJ., concur.